Exhibit 10.1

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This SEPARATION AGREEMENT AND GENERAL RELEASE (“Agreement”) is made and entered
into by and between Providence Service Corporation, including its subsidiary and
affiliated companies (collectively, “Employer” or the “Company”), and James
Lindstrom (“Employee”) (collectively referred to as the “Parties”) on the terms
and conditions set forth below.

 

WHEREAS, the Company and Employee have mutually agreed that Employee’s
employment with the Company will end as of November 15, 2017 (the “Separation
Date”);

 

WHEREAS, the Company and Employee had previously entered into an Employment
Agreement on August 6, 2015 (the “Employment Agreement”) which the Company and
Employee intend to adhere to and with respect to which the Company intends to
provide payments and other consideration to Employee pursuant to the Employment
Agreement and this Agreement.

 

WHEREAS, the Parties desire, in exchange for the consideration provided in
accordance with this Agreement, to waive and release any and all claims that the
Parties may have against each other.

 

NOW THEREFORE, in consideration of and exchange for the promises, covenants, and
releases contained herein, the Parties mutually agree as follows:

 

1.       Effective Date. Employee’s employment with the Company will end on and
Employee shall tender his resignation as a director of the Company effective as
of the Separation Date, and the Company and Employee agree that such date will
be the date of Employee’s “separation from service” with the Company for
purposes of Internal Revenue Code Section 409A and the regulations and guidance
promulgated thereunder (“Code Section 409A”). This Agreement shall be effective
as provided in the following acknowledgements. Employee acknowledges that
Employee is knowingly and voluntarily waiving and releasing any rights Employee
may have under the Age Discrimination in Employment Act (“ADEA”). Employee also
acknowledges that the consideration given for the waiver and release contained
in this Agreement is in addition to anything of value to which Employee was
already entitled. Employee further acknowledges that Employee has been advised
by this writing, as required by the Older Workers’ Benefit Protection Act, that:
(i) Employee’s waiver and release does not apply to any rights or claims that
may arise after the Effective Date (defined below); (ii) Employee should consult
with an attorney prior to executing this Agreement; (iii) Employee has at least
twenty-one (21) days to consider this Agreement (although Employee may by
Employee’s own choice execute this Agreement earlier); (iv) Employee has seven
(7) days following the execution of this Agreement by the Parties to revoke the
Agreement; and (v) this Agreement shall not be effective until the date upon
which the revocation period has expired (“Effective Date”). Employee may revoke
this Agreement only by giving the Company written notice of Employee’s
revocation of this Agreement, to Sophia Tawil, the Company’s Senior Vice
President, General Counsel, and Corporate Secretary, to be received by the
Company by the close of business on the seventh (7th) day following Employee’s
execution of this Agreement.

 

2.       Separation Benefits.

 

a.     Provided that Employee does not revoke this Agreement as provided in
Section 1 above, the Company shall provide to Employee the following amounts and
benefits at the times specified:

 

 

--------------------------------------------------------------------------------

 

 

(i)     A lump sum payment in cash equal to $704,167.00, which shall be paid,
less applicable withholdings, on the first Company payroll date in January 2018
that occurs after the Effective Date.

 

(ii)     Provided Employee properly elects continued group health plan benefits
under Part 6 of Subtitle B of Title I of the Employee Retirement Income Security
Act of 1974, as amended (“COBRA”), the monthly COBRA premiums shall equal the
amount Employee would have paid each month for such group health plan coverage
had Employee remained actively employed by the Company. For the avoidance of
doubt, Employee’s COBRA continuation period shall end upon the earlier of (a)
when Employee becomes covered under another employer’s group health plan, and
(b) the expiration of the maximum COBRA continuation coverage period for which
Employee is eligible under COBRA.

 

(iii)     A non-prorated bonus under the Annual Incentive Program (“AIP”) for
the AIP performance period ending December 31, 2017 in an amount equal to two
hundred percent (200%) of Employee’s Base Salary in effect on the Separation
Date. Such non-prorated AIP bonus shall be paid in cash, less applicable
withholdings, on the first Company payroll date in January 2018 that occurs
after the Effective Date.

 

Employee hereby agrees and acknowledges that Employee will not be entitled to
any other payments from the Company, including but not limited to any payment
for any bonus, incentive, and/or other similar plan of the Company, including
but not limited to the Management Incentive Plan and/or any other incentive or
bonus program of the Company. Employee further hereby acknowledges payment by
separate check a lump sum payment, less any and all statutory deductions, for
all earned but unused vacation pay accrued by Employee as of the Separation Date
pursuant to Company policy. Notwithstanding the foregoing, to the extent not
theretofore paid or provided, the Company shall pay or provide, or cause to be
paid or provided, to Employee all amounts or benefits required to be paid or
provided or which Employee is eligible to receive under Company plans, programs
or agreements, including equity award agreements or Company retirement plans, in
each case in accordance with the terms and normal procedures of each such plan,
program or agreement and based on accrued and vested benefits through the
Separation Date, and this Agreement does not amend or alter the terms and
conditions of, or otherwise terminate any rights of Employee (if any) under any
of the Company’s retirement plans in effect as of the Separation Date.
Employee’s eligibility to make contributions to the Company’s 401(k) plan and
the Company’s matching obligations under such plans, if any, will cease as of
the Separation Date.

 

b.     Employee’s rights with respect to long-term incentive benefits, including
without limitation restricted stock, restricted stock units or rights under the
Company’s long-term incentive and other share-based compensation plans shall be
governed in accordance with the terms of such plans, and this Agreement shall
not serve to amend such plans or alter Employee’s or the Company’s rights or
obligations under such plans. Notwithstanding the foregoing, all Employee’s
unvested stock options shall fully vest upon the Separation Date and shall be
exercisable until December 31, 2018 and shall expire at 11:59 p.m. on such date;
and Employee shall be granted additional nonqualified stock options, fully
vested on the Separation Date, to purchase 125,000 shares of the Company’s
common stock at an exercise price of $61.33, which additional options for
125,000 shares shall be exercisable until December 31, 2018 and shall expire at
11:59 p.m. on such date.

 

 

--------------------------------------------------------------------------------

 

 

c.     The payment and provision of any payments and/or benefits provided herein
shall be contingent upon Employee’s compliance with the covenants set forth in
this Agreement. Any breach of the covenants set forth in this Agreement will
cause Employee to forfeit any right to continued payment or provision set forth
in this Agreement regardless of the amount provided or paid prior to the date of
the breach. Employee will not be entitled to any of the payments and/or benefits
provided herein until the occurrence of each of the following: (i) this
Agreement is fully executed by the Parties hereto; (ii) this Agreement becomes
effective as provided in Section 1, above, and (iii) Employee maintains
confidence with the covenant contained in Section 7 of the Employment Agreement.

 

3.       Acknowledgments.

 

a.     Acknowledgments by Employee. Employee acknowledges that Employee would
not otherwise be entitled to consideration in the full amount set forth above
were it not for Employee’s covenants, promises, and releases set forth
hereunder. Employee further acknowledges and agrees that upon receiving the
separation payments and benefits described above, Employee will have received
all wages and other compensation or remuneration of any kind due or owed from
the Company, including but not limited to all wages, overtime, or other wage
premiums, bonuses, advances, vacation pay, severance pay, and any other
incentive-based compensation or benefits to which Employee was or may become
entitled or eligible. Finally, Employee acknowledges that the Company has
provided Employee with all notices, leaves and benefits to which Employee may
have been entitled to under the Family and Medical Leave Act, the Americans with
Disabilities Act, the Uniformed Services Employment and Reemployment Right Act,
and/or any and all state statutes regarding employee leave (including but not
limited to those regarding medical leave, family leave, military leave, civic
leave, etc.).

 

b.     Acknowledgements by the Company. The Company acknowledges and agrees that
it will promptly reimburse all reasonable expenses incurred by Employee on or
before the Separation Date in carrying out Employee’s duties, provided that
Employee complies with the Company’s policies, practices and procedures for
submission of expense reports, receipts, or similar documentation of such
expenses. For a period of six (6) years following the Separation Date, the
Company shall, to the extent permitted by the Company’s insurer, continue to
cover Employee under its directors and officers insurance policy (as such policy
may be amended or replaced from time to time) for Employee’s pre-Separation Date
services as a director and officer of the Company, which shall provide Employee
with coverage to the same extent that such coverage is then maintained for
officers or directors of the Company in active service.

 

4.       Releases and Waivers of Claims.

 

a.     Employee’s Release and Waiver of Claims. Employee on Employee’s own
individual behalf and on behalf of Employee’s respective predecessors, heirs,
successors and assigns, hereby releases and forever discharges the Company, and
each of the Company’s employees, shareholders, officers, directors, agents,
attorneys, insurance carriers, parents, subsidiaries, divisions or affiliated
organizations or corporations, whether previously or hereafter affiliated in any
manner, and the respective predecessors, successors and assigns of all of the
foregoing (collectively referred to hereinafter as “Released Parties”), from any
and all claims, demands, causes of action, obligations, charges, damages,
liabilities, attorneys’ fees, and costs of any nature whatsoever, contingent, or
non-contingent, matured or unmatured, liquidated or unliquidated, whether or not
known, suspected or claimed, which Employee had, now has or may claim to have
had as of the Effective Date against the Released Parties (whether directly or
indirectly) or any of them, by reason of any act or omission whatsoever,
concerning any matter, cause or thing, including, without limiting the
generality of the foregoing, any claims, demands, causes of action, obligations,
charges, damages, liabilities, attorneys’ fees and costs relating to or arising
out of any alleged violation of any contracts, express or implied, any covenant
of good faith and fair dealing, express or implied, or a tort, or any legal
restrictions on any of employer’s right to terminate employees, or any federal,
state, municipal or other governmental statute, public policy, regulation or
ordinance, including but not limited to the following: the Title VII of the
Civil Rights Act of 1964, as amended; the Age Discrimination in Employment Act
of 1967, as amended; the Americans with Disabilities Act of 1990, as amended; 42
U.S.C. 12101, et. seq.; the Family and Medical Leave Act of 1993; the Employee
Retirement Income Security Act of 1974; the Equal Pay Act of 1963; the Worker
Adjustment and Retraining Notification Act, including but not limited to any
state version thereof; the Civil Rights Act of 1991; the Fair Credit Reporting
Act; the Older Workers Benefit Protection Act, and/or any other applicable
federal, state, city or local statutes, regulations, and all other claims.
Notwithstanding the foregoing, Employee’s release does not release any claims
that Employee cannot lawfully waive, nor does it release any rights of Employee
under the Company’s plans identified in the last paragraph of Section 2 above,
this Agreement, any indemnification agreement the Company entered into and in
effect with Employee prior to the Effective Date, or Employee’s right to
communicate with the Securities and Exchange Commission (“SEC”) regarding
possible securities law violations or to file a charge or complaint with the SEC
and obtain monetary recovery as a result of such charge or complaint.

 

 

--------------------------------------------------------------------------------

 

 

b.     Release and Waiver of Claims by the Company. The Company on the Company’s
own individual behalf and on behalf of the Company’s respective predecessors,
successors and assigns, hereby releases and forever discharges Employee from any
and all claims, demands, causes of action, obligations, charges, damages,
liabilities, attorneys’ fees, and costs of any nature whatsoever, contingent, or
non-contingent, matured or unmatured, liquidated or unliquidated, whether or not
known, suspected or claimed, which the Company had, now has or may claim to have
had as of the Effective Date against Employee by reason of any act or omission
whatsoever, concerning any matter, cause or thing, including, without limiting
the generality of the foregoing, any claims, demands, causes of action,
obligations, charges, damages, liabilities, attorneys’ fees and costs relating
to or arising out of any alleged violation of any contracts, express or implied,
any covenant of good faith and fair dealing, express or implied, or a tort, or
any federal, state, municipal or other governmental statute, public policy,
regulation or ordinance.

 

5.       Covenant to Return The Company Property. Employee hereby represents and
warrants that on or before the Separation Date, Employee will return to the
Company all the Company property and documents in Employee’s possession
including, but not limited to: the Company files, notes, records, computer
equipment, peripheral and/or communication devices, electronic media containing
computer recorded information, tangible property, credit cards, entry cards,
pagers, identification badges, keys, and any other items provided to the
Employee; provided that Employee shall be entitled to keep his Company-issued
laptop computer (subject to the removal of all Company files and information
contained therein by the Company within a reasonable period of time following
the Separation Date).

 

6.        Non-Disparagement. The Parties agree and promise that they will not
undertake any disparaging conduct directed at the other Party, and that they
will refrain from making any negative, detracting, derogatory, and unfavorable
statements about the other Party including without limitation the Company’s
officers, directors and shareholders. The Parties hereby agree and acknowledge,
however, that the terms of this Section 6 would not and do not prevent them from
providing truthful information in response to a legal subpoena and/or other
legal process. The form of the press release to be used to announce the
transition of Employee’s responsibilities as Chief Executive Officer of the
Company on Employee’s separation of employment from the Company is set forth on
Exhibit A to this Agreement (the “Press Release”). Neither Employee nor the
Company or its affiliates shall make any public statement regarding Employee’s
termination of employment that is inconsistent with the Press Release. The
Company shall take commercially reasonable steps to ensure that its officers and
directors understand, and agree to comply with, the terms of this Section 6.

 

 

--------------------------------------------------------------------------------

 

 

7.       Future Cooperation. Employee agrees to cooperate with the Company and
use Employee’s best efforts in responding to all reasonable requests by the
Company for assistance and advice at reasonable times relating to matters and
procedures in which Employee was involved or which Employee managed or was
responsible for while Employee was employed by the Company. In requesting
Employee’s cooperation, the Company shall take into account his other personal
and professional obligations. The duties imposed by the Section 7 shall include
a duty to appear and provide truthful testimony in any legal proceeding
involving the Company. Employee will be reimbursed for reasonable out-of-pocket
costs incurred by Employee as a result of Employee’s fulfillment of Employee’s
responsibilities under this Section 7 (including reasonable attorney’s fees, to
the extent not covered by Section 3(b) of this Agreement), plus compensation for
his services at a rate equal to $325 per hour.

 

8.       Claims Involving The Company. Employee represents that Employee has not
instituted, filed or caused others to file or institute any charge, complaint or
action against the Company. Employee covenants that, to the full extent
permitted by law, Employee will not file or institute complaint or action
against the Company with respect to any matters arising before or on the date
Employee signs this Agreement. Employee will not recommend or suggest to any
potential claimants or employees of the Company or their attorneys or agents
that they initiate claims or lawsuits against the Company, and/or any of its
subsidiaries, nor will Employee voluntarily aid, assist, or cooperate with any
claimants or employees of the Company or their attorneys or agents in any claims
or lawsuits now pending or commenced in the future against the Company and/or
its subsidiaries; provided, however, that nothing in this Section 8 will be
construed to prevent Employee from giving truthful testimony in response to
direct questions asked pursuant to a lawful subpoena during any future legal
proceedings involving the Company. Notwithstanding the foregoing, nothing in
this Agreement shall be construed to limit Employee’s right to communicate with
the SEC regarding possible securities law violations or to file a charge or
complaint with the SEC and obtain monetary recovery as a result of such charge
or complaint.

 

9.       Entire Agreement. This Agreement embodies the entire agreement of all
the Parties hereto who have executed it and supersedes any and all other
agreements, understandings, negotiations, or discussions, either oral or in
writing, express or implied, between the Parties to this Agreement, except for
all post-employment obligations of Employee under any other agreements between
Employee and the Company regarding and/or including provisions addressing
confidentiality, non-competition/non-solicitation, and/or any other separate
agreements regarding other benefits including but not limited to incentive/bonus
plans, restricted stock, stock option, performance units, pensions, retiree
benefits, which will remain in full force and effect, it being understood that
this Agreement is in addition to and not in substitution for the covenants and
obligations, including any and all confidentiality, non-competition, and
non-solicitation provisions, contained in such agreements. Notwithstanding the
foregoing, the Parties agree that the non-competition period provided in Section
7(a) of the Employment Agreement shall be reduced from two (2) years to one (1)
year following the Separation Date. The Parties to this Agreement acknowledge
that no representations, inducements, promises, agreements or warranties, oral
or otherwise, have been made by them, or anyone acting on their behalf, which
are not embodied in this Agreement; that they have not executed this Agreement
in reliance on any representation, inducement, promise, agreement, warranty,
fact or circumstance, not expressly set forth in this Agreement; and that no
representation, inducement, promise, agreement or warranty not contained in this
Agreement including, but not limited to, any purported settlements,
modifications, waivers or terminations of this Agreement, shall be valid or
binding, unless executed in writing by all of the Parties to this Agreement.
This Agreement may be amended, and any provision herein waived, but only in
writing, signed by the party against whom such an amendment or waiver is sought
to be enforced.

 

 

--------------------------------------------------------------------------------

 

 

10.      Costs and Attorney’s Fees. The Parties agree that in the event of a
breach of any provision of this Agreement, the prevailing party shall pay all
costs and attorney’s fees incurred in conjunction with enforcement of this
Agreement, to the extent permitted by law. Notwithstanding the foregoing, the
Company shall (within thirty (30) days following the Company’s receipt of a copy
of Employee’s bill for legal services containing detailed descriptions and times
of legal services provided to Employee) reimburse Employee for reasonable
attorney fees incurred in the negotiation and execution of this Agreement up to
a maximum of $25,000.

 

11.      Governing Law. Delaware law shall govern the validity and
interpretation of this Agreement, without regard to its choice of law
principles.

 

12.      No Admission of Wrongdoing. It is understood and agreed by the Parties
that the promises, payments and consideration of this Agreement shall not be
construed as an admission of any liability or obligation by either party to the
other party or any other person.

 

13.     Voluntary. This Agreement is executed voluntarily and without any duress
or undue influence on the part or behalf of the Parties hereto. The Parties
acknowledge that they have had ample opportunity to have this Agreement reviewed
by the counsel of their choice.

 

14.      Newly-Discovered Facts. The Parties hereby acknowledge that they may
hereafter discover facts different from or in addition to those that they now
know or believed to be true when they expressly agreed to assume the risk of the
possible discovery of additional facts, and they agree that this Agreement will
be and remain effective regardless of such additional or different facts. The
Parties expressly agree that this Agreement shall be given full force and effect
according to each and all of its express terms and provisions, including those
relating to unknown or unsuspected claims, demands, causes of action,
governmental, regulatory or enforcement actions, charges, obligations, damages,
liabilities, and attorneys’ fees and costs, if any, as well as those relating to
any other claims, demands, causes of action, obligations, damages, liabilities,
charges, and attorneys’ fees and costs specified herein.

 

15.      General Terms and Conditions.

 

a.     The headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

b.     This Agreement may be executed in two counterparts and via facsimile
and/or email, each of which shall be deemed an original, all of which together
shall constitute one and the same instrument.

 

c.     Should any portion, word, clause, phrase, sentence or paragraph of this
Agreement be declared void or unenforceable, such portion shall be considered
independent and severable from the remainder, the validity of which shall remain
unaffected. This Agreement shall not be construed in favor of one party or
against the other.

 

d.     The failure to insist upon compliance with any term, covenant or
condition contained in this Agreement shall not be deemed a waiver of that term,
covenant or condition, nor shall any waiver or relinquishment of any right or
power contained in this Agreement at any one time or more times be deemed a
waiver or relinquishment of any right or power at any other time or times.

 

e.     This Agreement, and all the terms and provisions contained herein, shall
bind the heirs, personal representatives, successors and assigns of each party,
and inure to the benefit of each party, its agents, directors, officers,
employees, servants, successors, and assigns.

 

16.     Arbitration. Except to the extent that claims by the Company or Employee
are for injunctive relief, any disputes, claims or difference of opinion between
Employee and the Company (including all employees, partners or contractors of
the Company) involving the formation of this Agreement, or the meaning,
interpretation, or application of any provision of this Agreement, or any other
dispute between Employee and the Company which relates to or arises out of or
relates to the employment relationship or separation thereof between the
parties, shall be settled exclusively by binding arbitration before one neutral
arbitrator pursuant to the Employment Rules of the American Arbitration
Association applicable to employment related disputes, and judgment on the award
rendered by the arbitrator may be entered and enforced in any court having
jurisdiction thereof.

 

17.     Code Section 409A Compliance. The parties hereto intend that the
payments set forth in Section 2.a. shall be treated as payments other than
deferred compensation pursuant to the “short-term deferral” exception set forth
in Treasury Regulation section 1.409A-1(b)(4), and the payment reductions set
forth in Section 2.a.(ii) shall be treated, to the maximum extent possible, as
payments other than deferred compensation pursuant to the “medical benefits”
exception set forth in Treasury Regulation section 1.409A-1(b)(9)(v)(B).

 

Attestation

 

PLEASE READ THIS AGREEMENT CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF KNOWN
AND UNKNOWN CLAIMS.

 

EMPLOYEE HEREBY STATES THAT, BEING OF LAWFUL AGE AND LEGALLY COMPETENT TO
EXECUTE THIS AGREEMENT, EMPLOYEE HAS SIGNED THIS AGREEMENT AS A FREE AND
VOLUNTARY ACT AND BEFORE DOING SO EMPLOYEE HAS BECOME FULLY INFORMED OF ITS
CONTENT BY READING THE SAME OR HAVING IT READ TO EMPLOYEE SO THAT EMPLOYEE FULLY
UNDERSTANDS ITS CONTENT AND EFFECT. OTHER THAN AS STATED HEREIN, THE PARTIES
AGREE THAT NO PROMISE OR INDUCEMENT HAS BEEN OFFERED FOR THIS AGREEMENT AND THAT
THE PARTIES ARE LEGALLY COMPETENT TO EXECUTE THE SAME.

 

 

--------------------------------------------------------------------------------

 

 

EMPLOYEE FURTHER STATES THAT EMPLOYEE HAS BEEN ADVISED TO CONSULT AN ATTORNEY,
THAT EMPLOYEE HAS BEEN GIVEN SUFFICIENT OPPORTUNITY TO REVIEW THIS DOCUMENT WITH
AN ATTORNEY BEFORE EXECUTING IT AND THAT EMPLOYEE HAS DONE SO OR HAS VOLUNTARILY
ELECTED NOT TO DO SO.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

Dated: November 15, 2017

PROVIDENCE SERVICE CORPORATION

         

By: /s/ Christopher S. Shackelton                                         

     

Title:    Chairman of the Board of Directors                         

           

Dated: November 15, 2017

/s/ James Lindstrom                                                       

 

James Lindstrom

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A
PRESS RELEASE

 

 

--------------------------------------------------------------------------------

 

 

Providence Appoints Carter Pate as Interim Chief Executive Officer

 

STAMFORD, Conn., November 15, 2017 – The Providence Service Corporation (the
“Company” or “Providence”) (Nasdaq: PRSC) today announced that Carter Pate has
been appointed as Interim Chief Executive Officer. Mr. Pate replaces James
Lindstrom, who has resigned as President and Chief Executive Officer. Mr.
Lindstrom has also resigned from the Company’s Board of Directors. Providence
will conduct a search to identify a new Chief Executive Officer.

 

Mr. Pate brings to Providence extensive experience in healthcare, logistics,
transportation and government contracting, areas directly aligned with the
Company’s operating businesses and end markets. Mr. Pate currently serves as
Founder and CEO of Carter Pate, LLC, a resource for management and boards of
directors seeking expertise and interim C-suite services. Prior to that, he
served as the CEO of one of the largest privately owned passenger transportation
contracting firms based in the United States. Previously, Mr. Pate spent nearly
two decades at PricewaterhouseCoopers where he held multiple leadership
positions advising Fortune 500 companies and G-20 governments, leading change
management to drive and improve business objectives. Effective immediately, Mr.
Pate’s objective is to bridge Providence through this growth phase to a new,
permanent CEO.

 

“We are pleased to welcome Carter to Providence as Interim CEO as we embark on
the next phase of the Company’s growth and development. Carter has considerable
operating, financial, and executive leadership experience in industries that
align directly with Providence’s end markets,” said Chris Shackelton, Chairman
of the Board of Directors. “With his relevant industry expertise and proven
track record, Carter is ideally suited to lead initiatives to create further
value as we continue to focus on our capital allocation strategy, review market
expansion opportunities, and accelerate margin enhancement efforts across our
portfolio companies. As evidenced by our recent results, Providence is
well-positioned with a solid operational foundation, robust cash flow and a
healthy balance sheet. I look forward to his leadership as we continue to work
hard to deliver strong performance for our shareholders.”

 

Mr. Shackelton continued, “As we look to the future, Jim determined, and the
Board agreed, that the time was right for a change in leadership. On behalf of
the Board, I would like to thank Jim for his dedication to Providence since
early 2015. Jim played a critical role in driving the Company’s multi-year
strategy to sharpen its focus, achieve excellence in capital allocation and
operations and ultimately, generate value for Providence’s shareholders.”

 

“I am excited to take on the role of Interim CEO, working alongside Providence’s
outstanding Board and executive team,” Mr. Pate said. “Providence has built a
strong portfolio of leading service providers and networks that operate in
markets with significant long-term growth potential. The Company is
well-positioned to leverage its scale advantages and technology innovation to
drive further operational and client benefits. I look forward to working closely
with the many talented and dedicated employees as we build a stronger and more
valuable Providence.”

 

 

--------------------------------------------------------------------------------

 

 

“After nearly two and a half years as CEO, a period of significant
transformation, growth and development at Providence, the Board and I believe
that now is the right time for a new CEO with different skills to transform
Providence into an even more effective leader in its segments,” said Mr.
Lindstrom. “It has been an honor to lead this Company, working alongside the
best in the business. I am proud of all that we have achieved together, and am
confident that Providence has the right plan and the right team in place to
achieve its objectives.”

 

About R. Carter Pate

 

R. Carter Pate joins Providence from Carter Pate, LLC, where he serves as
Founder and CEO. He previously worked at one of the largest privately owned
passenger transportation contracting firms, where he served as CEO from 2011 to
2014. Prior to that, Mr. Pate spent nearly two decades at PricewaterhouseCoopers
(“PwC”), most recently serving as Global & U.S. Managing Partner, Capital
Projects, Infrastructure & Government Practice. During his tenure at PwC, Mr.
Pate held multiple leadership positions and advised Fortune 500 companies and
G-20 governments. He currently serves as Chairman of the Board of Directors for
BioScrip, Inc. and Board Chair of Compensation for Advanced Emissions Solutions,
Inc. Author of "The Phoenix Effect" (now in five languages), Mr. Pate was
recently named a “Board Governance Fellow” by the National Association of
Corporate Directors. He holds a Masters of Accounting & Information Management
from the University of Texas at Dallas and his B.S. in Accounting from
Greensboro College.

 

About Providence

 

The Providence Service Corporation owns interests in subsidiaries and other
companies that are primarily engaged in the provision of healthcare and
workforce development services for public and private sector entities seeking to
control costs and promote positive outcomes. For more information, please visit
prscholdings.com.

 

Forward-Looking Statements

 

This press release contains “forward-looking statements” within the meaning of
the Private Securities Litigation Reform Act of 1995. Words such as “believe,”
“demonstrate,” “expect,” “estimate,” “forecast,” “anticipate,” “should” and
“likely” and similar expressions identify forward-looking statements. In
addition, statements that are not historical should also be considered
forward-looking statements. Readers are cautioned not to place undue reliance on
those forward-looking statements, which speak only as of the date the statement
was made. Such forward-looking statements are based on current expectations that
involve a number of known and unknown risks, uncertainties and other factors
which may cause actual events to be materially different from those expressed or
implied by such forward-looking statements. These factors include, but are not
limited to, our continuing relationship with government entities and our ability
to procure business from them, our ability to manage growing and changing
operations, the implementation of the healthcare reform law, government budget
changes and legislation related to the services that we provide, our ability to
renew or replace existing contracts that have expired or are scheduled to expire
with significant clients, and other risks detailed in Providence’s filings with
the Securities and Exchange Commission, including its Annual Report on Form
10-K. Providence is under no obligation to (and expressly disclaims any such
obligation to) update any of the information in this press release if any
forward-looking statement later turns out to be inaccurate whether as a result
of new information, future events or otherwise.

 

Investor Relations Contact

 

David Shackelton – Chief Financial Officer

(203) 307-2800